343 F.2d 912
UNITED STATES of America ex rel. Andrew R. MALLORY, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania.
No. 15143.
United States Court of Appeals Third Circuit.
Submitted February 15, 1965.
Decided March 1, 1965.
Certiorari Denied June 1, 1965.

See 85 S.Ct. 1781.
Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
Andrew R. Mallory, pro se.
Joseph M. Smith, Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa. (Patrick F. Casey, Asst. Dist. Atty., F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court will be affirmed for the reasons so well stated in the opinion of Judge Higginbotham filed September 30, 1964, 240 F.Supp. 373.